
	

113 S845 IS: To amend title 38, United States Code, to improve the Department of Veterans Affairs Health Professionals Educational Assistance Program, and for other purposes.
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 845
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Tester (for himself
			 and Mr. Moran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  Department of Veterans Affairs Health Professionals Educational Assistance
		  Program, and for other purposes.
	
	
		1.Improvements to Department of
			 Veterans Affairs Health Professionals Educational Assistance Program
			(a)Extension of
			 Department of Veterans Affairs Health Professional Scholarship
			 ProgramSection 7619 of title
			 38, United States Code, is amended by striking December 31, 2014
			 and inserting December 31, 2019.
			(b)Repeal of cap
			 on amount of education debt reduction payments under Department of Veterans
			 Affairs Education Debt Reduction ProgramSubsection (d) of
			 section 7683 of such title is amended to read as follows:
				
					(d)Maximum
				amountThe total amount payable to a participant in the Education
				Debt Reduction Program for any year may not exceed the amount of the principal
				and interest on loans referred to in subsection (a) that is paid by the
				individual during such
				year.
					.
			
